Title: To Alexander Hamilton from Oliver Wolcott, Junior, 31 July 1790
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Treasury DepartmentAuditors office July 31st. 1790.
Sir,

By your direction I have examined the accounts of the several Loan officers, who serv’d under the late ordinance of Congress, and have now the honor to communicate my observations thereon.
The accounts of Nathaniel Gilman, of New Hampshire, Nathaniel Appleton, of Massachusetts, William Ellery of Rhode-Island, William Imlay of Connecticut, John Cochran of New York, James Ewing of New Jersey, Thomas Tilton of Delaware, Thomas Harwood of Maryland, William Skinner of North Carolina, John Neufville of south Carolina, and Richard Wylley of Georgia, have been settled in this office and are found to have been correctly stated; agreeably to the forms prescribed, and supported by the necessary Vouchers.
The accounts of Thomas Smith of Pennsylvania under the first arrangement of the Loan Offices, are very extensive, and have never been settled: he has however made regular returns to the Treasury of his transactions; the accounts which arose in his office under the last ordinance of Congress, have been settled to the present year, and have been found very accurate.

The accots. of John Hopkins of Virginia are now under examination, and are nearly completed, and are also found accurate.
I have the honor to be with great respect sir   Your Obt servant
Oliv: Wolcott Jnr.

